Citation Nr: 0030209	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

The New York, New York, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied entitlement to service 
connection for PTSD in June 1985 rating decisions.  The 
veteran did not initiate a timely appeal, and the decisions 
became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Los Angeles, California 
VARO, which reopened but denied the veteran's claim of 
entitlement to service connection for PTSD and hearing loss.  
The veteran timely initiated and completed an appeal.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in August 1991.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

The Board remanded these issues to the RO for additional 
evidentiary development in a September 1996 decision.

Following compliance, the RO granted service connection and 
assigned a noncompensable disability evaluation for bilateral 
hearing loss in a July 2000 rating decision; therefore, his 
bilateral hearing loss claim will no longer be discussed 
herein.  See Grantham v. Brown, 114 F.3d 1156 (1997) (where 
service connection has been granted after an appeal has been 
initiated, the claim is no longer in appellate status since 
the appellant's NOD as to the "logically up-stream element of 
service connectedness" does not "concern the logically down-
stream element of compensation level").  However, the denial 
of the veteran's remaining claim for service connection for 
PTSD was confirmed and continued in a July 2000 supplemental 
statement of the case.




FINDINGS OF FACT

1.  The RO previously denied entitlement to service 
connection for PTSD in June 1985 rating decisions.  The 
veteran did not initiate a timely appeal.

2.  Evidence developed since the June 1985 decision includes 
information not previously considered which bears directly 
and substantially upon specific matters under consideration 
as to the issue of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision, which denied entitlement 
to service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  Evidence submitted since the June 1985 decision in 
support of the appellant's application to reopen the claim 
for entitlement to service connection for PTSD is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the New York, New York VARO denied 
entitlement to service connection for PTSD in a June 1985 
rating decision.  The veteran did not initiate an appeal, and 
the decision became final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) - 
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the CAVC) has held that materiality 
contemplates evidence that "tend[s] to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).

Although the Board's September 1996 rating decision indicated 
that the matter of finality had been adjudicated by the RO, a 
formal determination as to the propriety of the reopening of 
this case was not made at that time.  Accordingly, the Board 
will consider whether new and material evidence has been 
submitted in accord with the holding in Hodge, supra.  No 
prejudice to the appellant is exercised by the Board's 
appellate disposition herein because the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome and, for the reasons 
set forth below the Board find that the veteran's claim was 
appropriately reopened by the RO.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998)

Review of the record included the veteran's service medical 
records which appear to be singed and waterlogged, presumably 
as a result of a fire at the National Personnel Records 
Center in 1973.  The legible evidence of record, however, 
shows that the veteran complained of a history of nervous 
trouble on Report of Medical History for enlistment 
examination purposes in January 1967.  However, the 
accompanying Report of Medical Examination showed a normal 
psychiatric evaluation.  On neuropsychiatric evaluation in 
February 1969, the veteran gave a life-long history of 
episodes of mild to moderate anxiety with shakiness of the 
hands.  Mental status examination revealed a mild anxiety 
neurosis.  No need for psychotherapy was indicated and the 
veteran was prescribed Valium.  He was also referred for 
neurologic evaluation of his tremor problem.  Although he 
complained of various troubles, to include nervous trouble, 
on Report of Medical History for separation examination 
purposes in January 1970, the examining physician indicated 
that the veteran's troubles existed prior to service (EPTS).  
Additionally, the accompanying Report of Medical Examination 
showed an entirely normal clinical evaluation.

The veteran's service personnel records show that he served 
in the Republic of Vietnam from April 1969 to January 1970.  
His primary military occupational specialty during this time 
was that of a Microwave Radio Repairman.  The veteran did not 
receive any combat-related awards or decorations and was not 
wounded as a result of action with enemy forces.

A December 1984 VA hospital summary, with attached clinical 
records, indicates that the veteran was hospitalized for 
treatment of multiple substance abuse.  The hospital report 
reflects an Axis II diagnosis of borderline personality 
disorder with mixed psychotic features.

A June 1985 statement from a staff psychologist at the Harlem 
Valley Psychiatric Center indicated that the veteran was 
attending an Outreach Program in order to evaluate and treat 
what might be a chronic or delayed PTSD.

Based on the foregoing, the RO denied entitlement to service 
connection for PTSD by rating decisions issued in June 1985.  
The veteran did not initiate an appeal, and the decisions 
became final.

Evidence submitted since the 1985 denial was contradictory as 
to whether or not the veteran manifested PTSD.  An October 
1990 VA psychiatric examination report noted that the veteran 
was seeking service connection for post-traumatic stress 
disorder.  The report indicated, however, that although the 
veteran had been assigned to Vietnam as a radio repairman for 
10 months during the Vietnam war, there were no experiences 
of unusually traumatic psychic stressors elicited. Post-
traumatic stress disorder was not found, but a diagnosis of 
bipolar disorder, mixed type, in partial remission, was made.  
In contrast, a September 10, 1991 letter from Dr. Richard 
Kettler, M.D., of Glendale Humanistic Psychological Center, a 
private psychiatrist, indicated that the veteran had been 
seen on a weekly basis, and that he "suffered post-traumatic 
stress disorder in conjunction with Cyclothymia and 
Dysthymia."  It was Dr. Kettler's opinion that, based upon 
the medical history and diagnostic findings, the veteran's 
mental/psychological condition became aggravated during the 
time that the veteran was in service.  In a report, dated in 
October 1991, J. Dwyer, M.S.W., the Chief of the Vietnam 
Veteran's Liaison Unit at the West Los Angeles VA Medical 
Center, indicated that the veteran's complicated clinical 
picture included significant depression, with what appeared 
to be a significant level of post- traumatic stress disorder 
based upon his experiences in Vietnam.

The veteran also presented testimony at a personal hearing 
held by the HO at the Los Angeles VARO in August 1991.  He 
testified that he was in an automobile accident the night 
before induction into service.  He reported that he hit his 
head and was unconscious for a while.  Although he complained 
of hand tremors, he was deemed to be fit for duty and went 
into basic training.  The veteran stated that he had no 
previous psychiatric disorder.  He indicated that he was very 
nervous and irritable during basic training, and had 
personality conflicts with his superiors during advanced 
infantry training.  Although he underwent evaluation in 1969 
and was found to be nervous, he was deemed fit for Vietnam.  
The veteran stated that he was sent to Vietnam for 10 months, 
and was assigned to a communications outfit.  He was then 
sent to different stations which were attacked by the enemy.  
He recalled a specific incident of a station being overrun; 
he saw the enemy coming in, trucks being blown up and his 
fellow servicemen nearly killed.  He recalled another 
incident in which he was caught in a crossfire between 
friendly and enemy rockets.  He was not able to handle the 
stress and became jumpy.  The veteran also recalled another 
incident where he was nearly hit by a rocket and a fellow 
serviceman was wounded in a bunker.  The veteran further 
stated that he was no medics in Vietnam for his nervous 
problems and was not given a discharge examination.

In September 1996, the Board remanded this case for 
additional evidentiary development, verification of the 
veteran's claimed stressors by the service department and, if 
deemed necessary, examination by a board of two VA 
psychiatrists in order to determine whether the criteria for 
a diagnosis of PTSD were met.

On remand, the veteran was afforded VA psychiatric 
examination by a single examiner in February 1997.  Mental 
status examination revealed an Axis I diagnosis of PTSD.  The 
examiner indicated that if the alleged claim of the veteran 
of his traumatic stressors are factual, the stressors claimed 
are sufficient to produce the clinical presentation of his 
PTSD symptoms and consistent with the diagnosis of PTSD.

In May 2000, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that the bases to which the 
veteran was stationed in 1969 were subject to attack.

In June 2000, the veteran was afforded a VA mental disorders 
examination by a board of two psychiatrist in order to 
consider his various diagnoses.  Based on a review of the 
claims folder and examination of the veteran, an Axis I 
diagnosis of polysubstance abuse was rendered.  The examiners 
commented the veteran's history of polysubstance abuse 
appears to be a major consideration here.  The veteran is 
still actively using substances.  According to the veteran, 
these substances help his psychiatric symptoms.  However, it 
is quite possible that many of the symptoms that the veteran 
has described are directly attributable to substances.  In 
addition, the chaotic and abusive childhood history 
predisposes him to a personality disorder and, in fact, in 
some of the documentation in the claims folder, one of the 
issues at hand was the degree to which military service had 
exacerbated a pre-existing psychiatric condition.  The 
veteran exhibits cluster B personality traits which would 
include borderline traits, narcissistic traits, histrionic 
traits and there may be some element of antisocial traits, 
given his legal history.  Though again, the issue of 
substance dependence in the veteran's past, legal and 
psychiatric history appears to be an important consideration.  
The combination of personality disorder with an active 
substance abuse problem can produce the clinical picture 
observed.  The stress disorder was somewhat vague - the 
veteran described being under mortar attacks but more 
specific details, including the identities of people he saw 
killed, were lacking.  In addition, the veteran did not 
report sufficient symptoms of PTSD to warrant a diagnosis.  
While the veteran has symptoms of depression, he appears to 
not meet the criteria for major depressive disorder, 
especially given the issue if the substance dependence.  The 
history of bipolar disorder is suspect, as no true manic 
episodes were described and, again, given the comorbid 
substance condition, it is impossible to rule out the 
possibility that his variation in mood is not either a direct 
consequence of substance use or is significantly related to 
such.  No schizophrenic symptoms were endorsed, and the 
veteran did not appear to have a schizoaffective condition.

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds, as 
previously determined by the RO, that the appellant has 
submitted new and material evidence such as to reopen his 
claim for service connection for PTSD.  The RO previously 
denied service connection for PTSD, as the available record, 
in essence, did not reflect evidence that he had the 
disorder.  As noted above, however, the 1991 opinion of Dr. 
Kettler and J. Dwyer, M.S.W., the Chief of the Vietnam 
Veteran's Liaison Unit at the West Los Angeles Medical 
Center, suggested that the veteran manifests a PTSD.  This 
information bears directly and substantially upon specific 
matters under consideration.  The Board finds that the 
information added to the record is "new" since it was not 
available for review in 1985, and is "material" since it 
relates directly to the matter which was the basis of the 
prior denial of service connection.  Therefore, as the Board 
finds the clinical evidence added to the record is "new and 
material" to the appellant's PTSD claim, and the claim is 
reopened.  See 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for PTSD, is 
reopened; to this extent, the appeal is granted.


REMAND

Because the claim for service connection for PTSD is 
reopened, the duty to assist attaches.

During the course of his February 1997 VA psychiatric 
examination, the veteran indicated that he was in receipt of 
Social Security Disability Benefits.  Records pertaining to 
the award of such benefits by the Social Security 
Administration (SSA) have not been associated with the record 
certified for appellate review.

The CAVC has held that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In 
view of the foregoing, the Board finds that additional 
evidentiary development is necessary.  Furthermore, in 
November of this year, the Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. §§ 5000-5007) was 
enacted, with additional duty to assist and notice provisions 
required of the RO.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Social 
Security Administration, and request 
copies of the medical examination reports 
and treatment records reviewed by that 
agency in granting the appellant 
disability benefits.  See 38 U.S.C.A. § 
5106 (West 1991).  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  After the development requested 
above, in addition to any further 
development or notice to the veteran and 
his representative has been completed in 
accordance with the Veterans Claims 
Assistance Act of 2000 (to be codified at 
38 U.S.C.A. §§ 5000-5007), the RO should 
again review the entire record and re-
adjudicate the veteran's claim for 
service connection, with special 
attention being made to all of the 
evidence obtained or submitted.  If this 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and his representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 


